Case 5:17-cv-00123-RWS-CMC Document 192-2 Filed 12/17/18 Page 1 of 1 PageID #: 4307




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION
   __________________________________________
                                              )
   UNITED STATES OF AMERICA, et al.           )
   ex rel. HEALTH CHOICE ALLIANCE, LLC,       )
                                              )
                Plaintiffs,                   )
                                              )   No. 5:17-cv-123-RWS-CMC
           v.                                 )
                                              )
   ELI LILLY & COMPANY, INC., HEALTHSTAR )
   CLINICAL EDUCATIONAL SOLUTIONS, LLC, )
   VMC BIOMARKETING, COVANCE, INC., &        )
   UNITED BIOSOURCE CORPORATION              )
                                             )
                Defendants.                  )
   __________________________________________)

                                           PROPOSED ORDER

             Now before the Court is the United States’ motion to dismiss in its entirety this declined

   qui tam action brought on behalf of the United States by Relator, Health Choice Alliance, LLC,

   pursuant to the federal False Claims Act, 31 U.S.C. § 3729, et seq. (“FCA”), with prejudice as to

   Relator and without prejudice as to the United States.

             Having carefully considered the papers and relevant legal authority, the Court GRANTS

   the United States’ motion to dismiss in its entirety under 31 U.S.C. § 3730(c)(2)(A). Dismissal

   shall be with prejudice as to Health Choice Alliance, LLC and without prejudice as to the United

   States.




                                                     1
